Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments	
Applicant’s arguments, see remarks page 6-8, filed 3/31/2021, with respect to the rejection(s) of claim(s) 17-24 and 26-29 under 35 U.S.C. 102 (a) (1) as being anticipated by Decitre (US 20120019239 Al), Claim 25 under 35 U.S.C. 103 as being unpatentable over Decitre '239 Al in view of Trantow et al. (US 20030025496 Al), Claims 30-32 under 35 U.S.C. 103 as being unpatentable over Decitre '239 Al in view of Kawase et al. (US 20120193065 Al) have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 6-7, filed 3/31/2021 regarding independent claim 17 that “It is respectfully submitted that Decitre does not disclose “the controller being programmed to inject into the inductors, a voltage having a sinusoidal component and a nonzero direct-current component” as recited in claim 17 (Remarks-Page 6)………
Thus, Decitre does not describe that any of supplies 30, 60, 70 and 100 is adapted to inject in the inductors a voltage having a sinusoidal component and a nonzero direct-current component…….
Based on the foregoing, withdrawal of the rejection under 35 U.S.C. 102(a) (1) of independent claim 17 and its dependent claims is respectfully requested (Remarks-Page 7)”.

Applicant’s argument have been fully considered and are not persuasive. Decitre teaches, “[0045] The device of the invention, as shown in FIG. 3, comprises: [0046] an induction portion comprising an inductor dissociated into n elementary inductors 33 supplied at different frequencies f1, f2, . . . , fn, [0047] a receiving portion comprising n' magnetic receivers 34 distributed over m columns, each column comprising at most n magnetic receivers 34, these magnetic receivers being connected to one another over each column, the m columns of receivers being supplied by electrical signals v1', v2', . . . , vm', of frequencies f1', f2', . . . , fm', zero or non-zero, each magnetic receiver 34 being arranged under an elementary inductor”. Decitre again teaches, “an inductor comprising four elementary inductors 52, and four corresponding magnetic receivers 51-Paragraph [0060]”. Decitre teaches that the magnetic receiver 34 is arranged under an elementary inductor 33. The inductor portion comprises both the magnetic receiver and elementary inductor. Therefore the electrical signals v1', v2', . . . , vm', of frequencies f1', f2', . . . , fm', zero or non-zero supplied to both the receiver 34 and elementary inductor 33 because each magnetic receiver 34 being arranged under an elementary inductor 33. Again Decitre teaches, “The electrical signals v1', v2', . . . , vm' can be either direct currents or voltages, or alternating currents or voltages of respective frequencies f1', f2', . . . , fm'. In the remainder of this document, in order to simplify the cases, it shall be considered the most general case where the voltages v1', v2', . . . , vm' are either sinusoidal of frequencies f1', f2', . . . , fm', or are direct by considering in this case f1'=f2'= . . . =fm'=0; Paragraph [0050] Line 1-7” and “the m columns of receivers being supplied by electrical signals v1', v2', . . . , vm', of frequencies f1', f2', . . . , fm', zero or non-zero; Paragraph [0047] Line 5-7”. Therefore Decitre discloses that the voltage having a sinusoidal component and a nonzero direct-current component and voltages 
Therefore, the rejection of claim(s) 17-24 and 26-29 under 35 U.S.C. 102 (a) (1) as being anticipated by Decitre (US 20120019239 Al) has been maintained. See the rejection set forth below. 

Similarly the argument, on page 7-8, for claim 25 under 35 U.S.C. 103 as being unpatentable over Decitre '239 Al in view of Trantow et al. (US 20030025496 Al), Claims 30-32 under 35 U.S.C. 103 as being unpatentable over Decitre '239 Al in view of Kawase et al. (US 20120193065 Al) are not persuasive, because none of the references: Trantow, Kawase and Potiquet were applied to reject the limitation “a controller programmed to inject, into the inductors, a voltage having a sinusoidal component and a nonzero direct-current component” and the argument regarding independent claim 17 as stated above is not persuasive. Therefore, the rejection of claims 17-32 is maintained below. See the rejection set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 17-24 and 26-29 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Decitre; Jean-Marc (Hereinafter, “Decitre”) in the US Patent Application Publication Number US 20120019239 A1.

Regarding claim 17, Decitre teaches a tube inspection unit (a device for the non-destructive testing of an electrically conductive structure; Paragraph [0001] Line 1-2; conductive structures, such as aeronautical light alloy structures or steam generator tubes in nuclear power plants; Paragraph [0003] Line 3-4; Figure 3), comprising:
an eddy current probe, the eddy current probe (The unit comprising the magnetic field induction portion and the receiving portion is called " probe"; Paragraph [0003] Line 14-15; Eddy current probes can be used with a high density of sensors; Paragraph [0069] Line 1-2; Figure 3 shows a probe device) comprising:
a plurality of inductors [33] (The device of the invention, as shown in FIG. 3, comprises: an induction portion comprising an inductor dissociated into n elementary inductors 33 supplied at different frequencies f1, f2, . . . , fn; Paragraph [0045] Line 1-2 and Paragraph [0046] Line 1-3); and 
a plurality of receivers [34] (a receiving portion comprising n' magnetic receivers 34 distributed over m columns, each column comprising at most n magnetic receivers 34; Paragraph [0047] Line 1-3), 
the receivers [34] being magnetoresistances (The receivers can be either of the inductive type, or of the magnetic type for example AMR (Anisotropic magnetoresistance), GMR (Giant magnetoresistance), GMI (Giant magneto impedance), Hall effect, etc. The field of the invention relates more particularly to the second category, i.e. receivers of the magnetic type; Paragraph [0004] Line 1-6) having a substantially linear functional zone (magnetic receivers, which makes it possible to minimise the interfacing and the electronics by supplying the elementary magnetic receivers in series or in parallel in order to increase their density and minimise the zones of the structure to be tested that are not covered by an elementary magnetic receiver; Paragraph [0014] Line 4-9; Receivers substantially have linear functional zone as the receivers minimise the zones of structure); and 
a controller [30] (There is an inductor supply 30, a supplying 31 of the magnetic receivers 34 and of the receiving channels 32; Paragraph [0049] Line 1-2; Processing means making it possible to know the magnetic field in each of the magnetic receivers 34 of a column; Paragraph [0048] Line 1-3; inductor supply 30 as the controller as it inject voltage to the inductor 33), the inductors [33] of the eddy current probe being connected to the controller (Figure 3 shows inductor 33 is connected with supply 30), the controller [30] being programmed to inject, into the inductors [33], a voltage having a sinusoidal component (There is an inductor supply 30, a supplying 31 of the magnetic receivers 34 and of the receiving channels 32; Paragraph [0049] Line 1-2; The electrical signals v1', v2', . . . , vm' can be either direct currents or voltages, or alternating currents or voltages of respective frequencies f1', f2', . . . , fm'. In the remainder of this document, in order to simplify the cases, it shall be considered the most general case where the voltages v1', v2', . . . , vm' are either sinusoidal of frequencies f1', f2', . . . , fm', or are direct by considering in this case f1'=f2'= . . . =fm'=0; Paragraph [0050] Line 1-7) and a nonzero direct-current component (the m columns of receivers being supplied by electrical signals v1', v2', . . . , vm', of frequencies f1', f2', . . . , fm', zero or non-zero; Paragraph [0047] Line 5-7), the receivers [34] then having a polarization center situated in the substantially linear functional zone (The used magnetic receivers 64 are plunged into a direct magnetic field of polarization directed according to their axis of sensitivity so that they can operate in their domain of linearity. This polarization is carried out by conductive wires, supplied with an adjustable direct current voltage, passing under the magnetic receivers. In FIG. 7 are also shown the inductor supply at the frequencies f+.DELTA.f, . . . , f+4.DELTA.f, the supply 71 of the magnetic receivers 64 at the frequency f and the receiving channels 72 (sum of the signals at the frequencies .DELTA.f, 2.DELTA.f, 3.DELTA.f and 4); Paragraph [0062] Line 4-13; The receiver has the Polarization center).

Regarding claim 18, Decitre teaches an inspection unit, wherein 
the sinusoidal component is non-nil (The electrical signals v1', v2', . . . , vm' can be either direct currents or voltages, or alternating currents or voltages of respective frequencies f1', f2', . . . , fm'. In the remainder of this document, in order to simplify the cases, it shall be Paragraph [0050] Line 1-7).

Regarding claim 19, Decitre teaches an inspection unit, wherein 
the inductors [111] in Figure 12 D (Modified Figure 12 D of Decitre below) are placed in at least a first and a second row (first row is the row above the substrate has inductor 111 and second row is below the substrate has the inductors 111), the first row extending along a lateral direction (Figure 12 D: Modified Figure 12 D of Decitre below shows first row extending along a lateral direction), the second row extending parallel to the first row and being offset relative to the first row in a longitudinal direction (Figure 12 D: Modified Figure 12 D of Decitre below shows the second row extending parallel to the first row and being offset relative to the first row in a longitudinal direction) (the elementary inductors 111 constituting the induction portion can be carried out either with a single solid conductor (wire), or with various conductive strands placed in series or in parallel. As shown on FIGS. 12A to 12F, the strands of the same elementary inductor 111 can be distributed over various layers of a multi-layer substrate 110 (printed circuit, kapton, etc.); Paragraph [0074] Line 1-7; Figure 12 D: Modified Figure 12 D of Decitre below shows the second row extending parallel to the first row and being offset relative to the first row in a longitudinal direction).

    PNG
    media_image1.png
    125
    812
    media_image1.png
    Greyscale

Figure 12 D: Modified Figure 12 D of Decitre
Regarding claim 20, Decitre teaches an inspection unit, wherein 
each row of inductors comprises the same number of inductors [111] (Figure 12 D: Modified Figure 12 D of Decitre above shows that each row comprises same number of inductor 111), the inductors of a same row being spaced laterally regularly apart (Figure 12 D: Modified Figure 12 D of Decitre above shows the inductors of a same row being spaced laterally regularly apart), 
the inductors [111] of the first row being offset relative to the inductors of the second row longitudinally and laterally (Figure 12 D: Modified Figure 12 D of Decitre above shows the inductors of the first row being offset relative to the inductors of the second row longitudinally and laterally), 
each inductor [111] of the second row being connected in series to one of the inductors of the first row (Each elementary inductor can be a layer comprising a conductive wire, or several conductive strands in series, or several conductive strands in parallel; Paragraph [0022] Line 1-3; the elementary inductors 111 constituting the induction portion can be carried out either with a single solid conductor (wire), or with various conductive strands placed in series or in parallel. As shown on FIGS. 12A to 12F, the strands of the same elementary inductor 111 can be distributed over various layers of a multi-layer substrate 110 (printed circuit, kapton, etc.); Paragraph [0074] Line 1-7).

Regarding claim 21, Decitre teaches an inspection unit, wherein 
each inductor is in the form of a rectangular ring, comprising a first and a second branch that are parallel and at least one end strip connecting respective ends of the first and second branch, a current circulating in each inductor, the current circulating in the first branch having a direction opposite the current circulating in the second branch (in FIG. 4A, which comprises an elementary inductor 40, directed according to the axis Y above a nick 41 in the structure to be tested, and a magnetic receiver 42; Paragraph [0059] Line 7-9). 

Regarding claim 22, Decitre teaches an inspection unit, wherein 
wherein a receiver [42] is placed at each first branch and each second branch (in FIG. 4A, which comprises an elementary inductor 40, directed according to the axis Y above a nick 41 in the structure to be tested, and a magnetic receiver 42; Paragraph [0059] Line 7-9). 
Regarding claim 23, Decitre teaches an inspection unit, wherein 
the inspection unit comprises a body, extending along a main axis, and a flexible film on which the inductors and the receivers are mounted, the flexible film being wound around the body (The support used for the magnetic receivers 64 and the elementary inductors 63, which can be positioned on either side of the latter, is a flexible printed circuit, for example a "flex" printed circuit made of epoxy of 400 .mu.m in thickness; Paragraph [0064] Line 1-5).

Regarding claim 24, Decitre teaches an inspection unit, wherein 
the flexible film is provided with notches, the notches being placed parallel to the main axis of the body (The support used for the magnetic receivers 64 and the elementary inductors 63, which can be positioned on either side of the latter, is a flexible printed circuit, for example a "flex" printed circuit made of epoxy of 400 .mu.m in thickness; Paragraph [0064] Line 1-5; the flexible film  as the flexible printed circuit board is provided with notches, the notches being placed parallel to the main axis of the body).

Regarding claim 26, Decitre teaches a tube inspection method, comprising:
performing an inspection implementing the inspection unit according to claim 17 (See rejection of claim 17 above) by injecting, during an acquisition step (There is an inductor supply 30, a supplying 31 of the magnetic receivers 34 and of the receiving channels 32; Paragraph [0049] Line 1-2), the voltage having the sinusoidal component (The electrical signals v1', v2', . . . , vm' can be either direct currents or voltages, or alternating currents or voltages of respective frequencies f1', f2', . . . , fm'. In the remainder of this document, in order to simplify the cases, it shall be considered the most general case where the voltages v1', v2', . . . , vm' are either sinusoidal of frequencies f1', f2', . . . , fm', or are direct by considering in this case f1'=f2'= . . . =fm'=0; Paragraph [0050] Line 1-7) and the nonzero direct-current component into a plurality of inductors [33] (the m columns of receivers being supplied by electrical signals v1', v2', . . . , vm', of frequencies f1', f2', . . . , fm', zero or non-zero; Paragraph [0047] Line 5-7).

Regarding claim 27, Decitre teaches an inspection method, wherein, 
during the acquisition step, the voltage has a frequency of between 1 kHz and 10 MHz(The test frequency f is about MHz and the frequency Δf about 10 kHz; Paragraph [0062] Line 3-4; 26. A device according to claim 25, wherein the frequency f is about 1 MHz and the frequency .DELTA.F about 10 KHz; Claim 26). 

Regarding claim 28, Decitre teaches an inspection method, wherein
during the acquisition step, the probe is moved in translation within the tube, the voltage being injected into the set of inductors, and all of the receivers of the probe being activated (This method consists in emitting, using an induction portion, an electromagnetic field in the vicinity of the structure to be inspected and in measuring, using a receiving portion (magnetic field receivers or sensors) the interference of the magnetic flow generated by the presence of a possible defect in the structure. The unit comprising the magnetic field induction portion and the receiving portion is called "probe"; Paragraph [0003] Line 5-12).

Regarding claim 29, Decitre teaches an inspection method, wherein
the inductors [111] of the inspection unit are placed in at least a first and a second row (Modified Figure 12 D of Decitre above: first row is the row above the substrate has inductor 111 and second row is below the substrate has the inductors 111), 
the first row extending along a lateral direction (Figure 12 D: Modified Figure 12 D of Decitre below shows first row extending along a lateral direction), 
the second row extending parallel to the first row and being offset relative to the first row in a longitudinal direction, each row of inductors including the same number of inductors (Figure 12 D: Modified Figure 12 D of Decitre below shows the second row extending parallel to the first row and being offset relative to the first row in a longitudinal direction; Figure 12 D: Modified Figure 12 D of Decitre above shows that each row comprises same number of inductor 111) (the elementary inductors 111 constituting the induction portion can be carried out either with a single solid conductor (wire), or with various conductive strands placed in series or in parallel. As shown on FIGS. 12A to 12F, the strands of the same elementary inductor 111 can be distributed over various layers of a multi-layer substrate 110 (printed circuit, kapton, etc.); Paragraph [0074] Line 1-7), 
the inductors of a same row being spaced laterally regularly apart, the inductors of the first row being offset relative to the inductors of the second row longitudinally and laterally, each inductor of the second row being connected in series to one of the inductors of the first row (Each elementary inductor can be a layer comprising a conductive wire, or several conductive strands in series, or several conductive strands in parallel; Paragraph [0022] Line 1-3; the elementary inductors 111 constituting the induction portion can be carried out either with a single solid conductor (wire), or with various conductive strands placed in series or in parallel. As shown on FIGS. 12A to 12F, the strands of the same elementary inductor 111 can be distributed over various layers of a multi-layer substrate 110 (printed circuit, kapton, etc.); Paragraph [0074] Line 1-7), 
each inductor being in the form of a rectangular ring comprising a first and a second branch that are parallel and at least one end strip connecting respective ends of the first and second branch (Figure 12 D: Modified Figure 12 D of Decitre above shows inductor being in the form of a rectangular ring comprising a first and a second branch that are parallel and at least one end strip connecting respective ends of the first and second branch), 
a current circulating in each inductor, the current circulating in the first branch having a direction opposite the current circulating in the second branch, a receiver being placed at each first branch and each second branch (There is an inductor supply 30, a supplying 31 of the magnetic receivers 34 and of the receiving channels 32; Paragraph [0049] Line 1-2), 
wherein during the acquisition step, the voltage is injected into two adjacent inductors of the first row of inductors and the associated inductors of the second row, one of receivers being activated per inductor, the activated receiver being on the side of the adjacent live inductor (There is an inductor supply 30, a supplying 31 of the magnetic receivers 34 and of the receiving channels 32; Paragraph [0049] Line 1-2; The electrical signals v1', v2', . . . , vm' can be either direct currents or voltages, or alternating currents or voltages of respective frequencies f1', f2', . . . , fm'. In the remainder of this document, in order to simplify the cases, it shall be considered the most general case where the voltages v1', v2', . . . , vm' are either sinusoidal of frequencies f1', f2', . . . , fm', or are direct by considering in this case f1'=f2'= . . . =fm'=0; Paragraph [0050] Line 1-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Decitre ’239 A1 in view of Trantow et al. (Hereinafter “Trantow”) in the US patent Application Publication Number US 20030025496 A1.


Regarding claim 25, Decitre fails to teach an inspection unit, wherein the inspection unit comprises a foam, the foam being placed between the body and the flexible film, the foam being able to expand.

wherein the inspection unit comprises a foam, the foam being placed between the body and the flexible film, the foam being able to expand (The expandable elastic element 106 is a bladder having one or more chambers 130 (FIGS. 8 and 9) formed therein. The bladder has three chambers 130 and the eddy current array 110 is positioned over the central chamber 130 of the bladder. The bladder is constructed of a thermally or ultrasonically weldable polyethylene so the chambers 130 can be formed by thermal or ultrasonic welding. Each of the chambers 130 is filled with a fluid 13; Paragraph [0027] Line 1-12). The purpose of doing so is to form flexible, fatigue resistant, easily and permanently sealable, to resistant to degradation, to expand and to bond between the body and the flexible film.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Decitre in view of Trantow, because Trantow teaches to include a foam between the body and the flexible film, the foam being able to expand forms flexible, fatigue resistant, easily and permanently sealable, resistant to degradation, expands and bonds between the body and the flexible film (Paragraph [0027]).


Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Decitre ’239 A1 in view of Kawase et al. (Hereinafter “Kawase”) in the US Patent Application Publication Number US 20120193065 A1.

Regarding claim 30, Decitre fails to teach an inspection method, wherein, during the acquisition step, the probe is moved according to the following movement: longitudinal 
Kawase teaches a heat transfer tube inspection apparatus and inspection method, which are applied when inspecting a heat transfer tube of a heat exchanger (Paragraph [0001] line 1-4), wherein 
during the acquisition step, the probe is moved according to the following movement: longitudinal movement from a first end to a second end of the tube to be analyzed, longitudinal movement from the second end to the first end, rotation by a given angle, and reiteration of the preceding steps until performing a rotation of at least 360° around itself, during one of the longitudinal movements, a line of points of the tube being acquired by the receivers, at each point being associated with a value representative of the magnetic field at the receivers during the acquisition, the set of the acquired lines forming a map representing the tube (Such an inspection robot 21 makes a walking movement in two-dimensional directions along the tube plate surface by the X-axis direction walking device 212 and the Y-axis direction walking device 213 with a length of stride. During this walking movement, the guide rollers 214 guide the movement while being in contact with the tube plate surface. Since the inspection robot 21 is thereby moved to a desired position on the tube plate surface and fixed thereon as shown in FIG. 3, it becomes possible to perform a predetermined inspection by disposing the inspection unit 22 at a position of the heat transfer tube 5 to be Paragraph [0050] Line 1-18). The purpose of doing so is to absorb misalignment, to improve the inspection accuracy thereof, to detect a rotation angle of the detecting unit and to inspect a plurality of tubes simultaneously, thereby making it possible to shorten the inspection time.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Decitre in view of Kawase, because Kawase teaches to move the probe in longitudinal movement from a first end to a second end of the tube to be analyzed, longitudinal movement from the second end to the first end, rotation by a given angle absorbs misalignment, improves the inspection accuracy thereof (Paragraph [0015), detects a rotation angle of the detecting unit (Paragraph [0016]) and inspects a plurality of tubes simultaneously, thereby making it possible to shorten the inspection time (Paragraph [0021]).

Regarding claim 31, Decitre fails to teach an inspection method according to claim 30, wherein for each line, an equilibrium value is determined, the equilibrium value being subtracted from each respective value of the points of the line.
Kawase teaches a heat transfer tube inspection apparatus and inspection method, which are applied when inspecting a heat transfer tube of a heat exchanger (Paragraph [0001] line 1-4), wherein it becomes possible to perform a predetermined inspection by disposing the inspection unit 22 at a position of the heat transfer tube 5 to be inspected. Moreover, since the inspection unit 22 makes a rotational movement by rotating the rotation base 215 as necessary, it becomes 
Kawase discloses the claimed invention except for each line, an equilibrium value is determined, the equilibrium value being subtracted from each respective value of the points of the line. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the equilibrium value being subtracted from each respective value of the points of the line, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.

Regarding claim 32, Decitre fails to teach an inspection method, wherein, during the acquisition step, the probe is moved in the longitudinal direction from a first end to a second end of the tube to be analyzed, successive circumference acquisitions of the tube being done with an acquisition pitch during the movement, the set of the acquired circumferences forming a map representing the tube.
Kawase teaches a heat transfer tube inspection apparatus and inspection method, which are applied when inspecting a heat transfer tube of a heat exchanger (Paragraph [0001] line 1-4), wherein 
during the acquisition step, the probe is moved in the longitudinal direction from a first end to a second end of the tube to be analyzed, successive circumference acquisitions of the tube being done with an acquisition pitch during the movement, the set of the acquired circumferences forming a map representing the tube (Such an inspection robot 21 Paragraph [0050] Line 1-18). The purpose of doing so is to absorb misalignment, to improve the inspection accuracy thereof, to detect a rotation angle of the detecting unit and to inspect a plurality of tubes simultaneously, thereby making it possible to shorten the inspection time.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Decitre in view of Kawase, because Kawase teaches to move the probe the longitudinal direction from a first end to a second end of the tube to be analyzed absorbs misalignment, improves the inspection accuracy thereof (Paragraph [0015), detects a rotation angle of the detecting unit (Paragraph [0016]) and inspects a plurality of tubes simultaneously, thereby making it possible to shorten the inspection time (Paragraph [0021]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/NASIMA MONSUR/Primary Examiner, Art Unit 2866